SECURED LOAN AGREEMENT Dated as of June 19, 2007 LEAF FUND III, LLC, as Borrower LEAF FUNDING, INC., as Originator LEAF EQUIPMENT LEASING INCOME FUND III, L.P., as Seller LEAF FINANCIAL CORPORATION, as Servicer U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent and Securities Intermediary and WESTLB AG, NEW YORK BRANCH, as Lender Table of Contents Page Article I DEFINITIONS AND ACCOUNTING MATTERS Section 1.01 Defined Terms 1 Section 1.02 Accounting Terms and Determinations 1 Article II ADVANCES, NOTE AND PREPAYMENTS Section 2.01 Advances. 2 Section 2.02 The Note. 2 Section 2.03 Procedures for Borrowing. 3 Section 2.04 [Reserved]. 3 Section 2.05 Repayment of Advances; Interest. 3 Section 2.06 Illegality; Substituted Interest Rates 4 Section 2.07 Determination of Borrowing Base; Mandatory Prepayments or Pledge. 5 Section 2.08 Optional Prepayments; Indemnity. 6 Section 2.09 Requirements of Law. 6 Section 2.10 Purpose of Advances 7 Section 2.11 Extension of Expected Facility Termination Date. 7 Section 2.12 Taxes. 8 Article III PAYMENTS; COMPUTATIONS Section 3.01 Payments. 9 Section 3.02 Computations 9 Section 3.03 Settlement Procedures. 9 Article IV COLLATERAL SECURITY Section 4.01 Collateral; Security Interest. 11 Section 4.02 Further Documentation 13 Section 4.03 Changes in Locations, Name, etc 14 Section 4.04 Collateral Agent’s Appointment as Attorney-in-Fact. 14 Section 4.05 Reimbursement for Performance by Collateral Agent of Borrower’s Obligations 16 Section 4.06 Proceeds 16 Section 4.07 Remedies 16 Section 4.08 Servicing Rights 17 Section 4.09 Limitation on Duties Regarding Preservation of Collateral 17 Section 4.10 Powers Coupled with an Interest 18 Section 4.11 Release of Security Interest 18 Section 4.12 Rights of Secured Parties; Limitations on Secured Parties’ Obligations 18 Section 4.13 [Reserved]. 19 i Article V CONDITIONS PRECEDENT Section 5.01 Initial Advance 19 Section 5.02 Initial and Subsequent Advances 21 Article VI REPRESENTATIONS AND WARRANTIES Section 6.01 Representations and Warranties Relating to the Borrower 24 Section 6.02 Representations and Warranties of LEAF 29 Section 6.03 Representations and Warranties of the Servicer 33 Article VII COVENANTS Section 7.01 Covenants of Borrower 37 Section 7.02 Covenants of LEAF 43 Section 7.03 Covenants of the Servicer 50 Article VIII EVENTS OF DEFAULT Section 8.01 Events of Default 56 Article IX REMEDIES UPON DEFAULT Section 9.01 Remedies. 60 Article X NO DUTY OF COLLATERAL AGENT Section 10.01 No Duty of Collateral Agent 61 Article XI PURCHASE OF RELEASE AND SUBSTITUTION OF CONTRACTS Section 11.01 Purchase of Release and Substitution. 62 Section 11.02 Procedure. 63 Section 11.03 Objection and Purchase. 65 Section 11.04 Borrower’s, Servicer’s and Collateral Agent’s Subsequent Obligations. 65 ii Article XIII [INTENTIONALLY OMITTED] Section 14.01 No Waiver; Remedies Cumulative 71 Section 14.02 Notices 71 Section 14.03 Indemnification and Expenses. 72 Section 14.04 Amendments; Waivers 74 Section 14.05 Severability 74 Section 14.06 Survival 74 Section 14.07 Captions 75 Section 14.08 Counterparts 75 Section 14.09 GOVERNING LAW; ETC 75 Section 14.10 SUBMISSION TO JURISDICTION; WAIVERS 75 Section 14.11 Acknowledgments 76 Section 14.12 No Proceedings 76 Section 14.13 Assignments; Participations. 76 Section 14.14 [Reserved]. 76 Section 14.15 Periodic Due Diligence Review 77 Section 14.16 Set-Off 77 Section 14.17 Confidentiality 78 Section 14.18 Entire Agreement 78 Section 14.19 Future Assurances 78 Section 14.20 [Reserved]. 78 Section 14.21 Third-Party Beneficiaries 78 iii APPENDICES APPENDIX ADefined Terms EXHIBITS EXHIBIT A[Intentionally Omitted] EXHIBIT BForm of Custodial Agreement EXHIBIT CForm of Interest Rate Hedging Agreement EXHIBIT DEligibility Criteria EXHIBIT EForm of Contract EXHIBIT FFinancial Statements of the Servicer EXHIBIT GUnderwriting Guidelines EXHIBIT HForm of Note EXHIBIT INotice of Borrowing and Pledge EXHIBIT JForms of Opinion of Counsel to LEAF Parties EXHIBIT KFiling Jurisdictions and Offices EXHIBIT LTrade Names, Etc. EXHIBIT MForm of Borrowing Base Deficiency Notice EXHIBIT NSchedule of LEAF Indebtedness EXHIBIT OSchedule of LEAF Insurance EXHIBIT PForm of Vehicle Lienholder Nominee Agreement SECURED LOAN AGREEMENT SECURED LOAN AGREEMENT, dated as of June 19, 2007, among LEAF FUND III, LLC, a Delaware limited liability company (the “Borrower”), LEAF FUNDING, INC., a Delaware corporation (in its capacity as originator of Contracts from Approved Originators, “LEAF Originator”), LEAF EQUIPMENT LEASING INCOME FUND III, L.P., a Delaware limited partnership (“LEAF” or the “Seller”), LEAF FINANCIAL CORPORATION, a Delaware corporation (the “Servicer”), U.S. BANK NATIONAL ASSOCIATION, a national banking association (in its capacity as collateral agent, the “Collateral Agent” and, in its capacity as securities intermediary, the “Securities Intermediary”) and WESTLB AG, NEW YORK BRANCH (the “Lender”). WITNESSETH: WHEREAS, the Borrower wishes to borrow certain sums from time to time to provide financing of the purchase of certain Contracts; WHEREAS, pursuant to the terms and conditions of the Servicing Agreement such Contracts shall be serviced by the Servicer; WHEREAS, such Contracts and related Collateral shall secure Advances to be made by Lender hereunder and the other Secured Obligations; and NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Article I DEFINITIONS AND ACCOUNTING MATTERS Section 1.01Defined Terms. Whenever used in this Agreement (including, without limitation, in the preambles and the exhibits hereto), capitalized terms used and not otherwise defined herein shall have the meanings set forth in Appendix A attached hereto.Any and all terms used in this Agreement which are defined in the UCC shall be construed and defined in accordance with the meaning and definition ascribed to such terms under the UCC, unless otherwise defined in Appendix A. Section 1.02Accounting Terms and Determinations. Except as otherwise expressly provided herein, all accounting terms used herein shall be interpreted, and all financial statements and certificates and reports as to financial matters required to be delivered to the Lender hereunder shall be prepared, in accordance with GAAP. Article II ADVANCES, NOTE AND PREPAYMENTS Section 2.01Advances. (a)Subject to the terms and conditions of this Loan Agreement, and relying on the representations, warranties and covenants of the Borrower hereinafter set forth, the Lender agrees to make one or more loans (each, an “Advance”; and collectively, the “Advances”) to the Borrower from time to time during the Commitment Period up to a maximum principal amount at any one time outstanding equal to the Advance Amount; provided, however, that no Advance shall be made (i) on a day other than a Permitted Advance Date, (ii) in an amount less than the Minimum Advance Amount, (iii) in an amount which would exceed the Available Commitment on such Permitted Advance Date or (iv) in an amount which, when added to the Total Outstanding Advances on such Permitted Advance Date (before giving effect to the Advance to be made on such Permitted Advance Date), would result in a Borrowing Base Deficiency after giving effect to such Advance. (b)Subject to the terms and conditions of this Loan Agreement, during the Commitment Period the Borrower may borrow, repay and reborrow hereunder in accordance with the procedures set forth in Sections 2.03 and 2.05. (c)In no event shall an Advance be made (i) when any Default has occurred and is continuing or would occur as a result of such Advance or (ii) when any Facility Termination Event has occurred and is continuing or would occur as a result of such Advance. (d)The Lender shall have no obligation to make an Advance unless each condition precedent set forth in Section 5.01 (in connection with the initial Advance) and Section 5.02 (in connection with the initial Advance and each subsequent Advance), as applicable, shall have been satisfied as of the applicable Funding Date. Section 2.02The Note. (a)The Advances made by the Lender shall be evidenced by a single promissory note of the Borrower substantially in the form of Exhibit H hereto (the “Note”), duly executed by Borrower, dated the date hereof, payable to the order of Lender in a principal amount up to the Maximum Facility Amount and otherwise duly completed.The Lender shall have the right to have the Note subdivided, by exchange for promissory notes of lesser denominations or otherwise. (b)The date and amount of each Advance made by the Lender to the Borrower, and each payment made on account of the principal and interest thereof, shall be recorded by the Lender on its books and endorsed by the Lender on the schedule attached to and constituting part of the Note and any continuation thereof.Such recordation and endorsement shall be conclusive in the absence of manifest error; provided that the failure of the Lender to make any such recordation or endorsement or any error in such recordation or endorsement shall not affect the obligations of the Borrower to make a payment when due of any amount owing hereunder or under the Note. 2 Section 2.03Procedures for Borrowing. (a)The Borrower may request an Advance hereunder, on any Business Day during the Commitment Period, by delivering to the Lender, with a copy to the Collateral Agent, an irrevocable written Notice of Borrowing and Pledge substantially in the form of Exhibit I hereto (a “Notice of Borrowing and Pledge”), appropriately completed and executed by a Responsible Officer of the Borrower, which Notice of Borrowing and Pledge must be received by the Lender, with a copy to the Collateral Agent, no later than 12:00 p.m., New York City time, three (3) Business Days prior to the requested Funding Date of such Advance; provided, that the Borrower shall not request more than one (1) Advance in any calendar week.Such Notice of Borrowing and Pledge shall (i) attach a Contract Schedule identifying the Eligible Contracts that the Borrower proposes to pledge to the Collateral Agent, for the benefit of the Lender and the Hedge Counterparty, and to be included in the Borrowing Base in connection with such Advance, (ii) contain the amount of the requested Advance, which shall in all events be at least equal to the Minimum Advance Amount, to be made on such Funding Date and shall also contain the Funding Date Reserve Account Deposit in connection with such Advance, (iii) specify the requested Funding Date, (iv) attach an officer’s certificate signed by a Responsible Officer of the Borrower as to the satisfaction of all of the matters referred to in Sections 5.02 (a), (b) and (c) hereof (a “Borrowing Base Certificate”), and (v) attach such other information reasonably requested by the Lender from time to time prior to the Funding Date set forth in the related Notice of Borrowing and Pledge. (b)With respect to each requested Advance, upon satisfaction of all conditions precedent set forth in Sections 5.01 (in connection with the initial Advance) and 5.02 (in connection with the initial Advance and each subsequent Advance) hereof and the satisfaction of all procedures set forth in this Section 2.03 and Sections 2 and 3 of the Custodial Agreement, (i) the Lender shall transfer the amount of such Advance to the Collateral Agent for deposit in the Funding Account on the specified Funding Date; (ii) on the specified Funding Date, the Collateral Agent shall transfer from the Funding Account an amount equal to the excess of (x) the amount of such Advance over (y) the Funding Date Reserve Account Deposit with respect to such Advance, to such account as the Borrower shall designate to the Collateral Agent in writing; and (iii) unless a Reserve Account Limitation Event would occur, the Collateral Agent shall deposit in the Reserve Account on the specified Funding Date the Funding Date Reserve Account Deposit with respect to such Advance. Section 2.04[Reserved]. Section 2.05Repayment of Advances; Interest. (a)No later than the Final Payment Date, the Borrower shall pay to the Lender the Total Outstanding Advances, plus all accrued and unpaid interest thereon, and shall pay all other Secured Obligations then accrued, in full.Upon the Facility Termination Date, (i) the Lender’s commitment to make any new Advances shall be terminated, (ii) subject to Section 2.11(c), the Applicable Margin will be equal to the amount in clause (ii) of the definition of “Applicable Margin” and (iii) the Lender will be entitled to receive the Additional Principal Payment Amount. 3 (b)The Borrower hereby promises to pay to the Lender interest on the unpaid principal amount of each Advance for each Accrual Period for such Advance until the principal amount of such Advance is paid in full, at a rate per annum equal to the LIBOR Rate for such Advance plus the Applicable Margin, calculated on the basis of the actual number of days elapsed in a year of 360 days.Notwithstanding the foregoing, the Borrower hereby promises to pay to the Lender interest at the LIBOR Rate plus the Applicable Margin on any principal of any Advance and on any other amount payable by the Borrower hereunder or under the other Loan Documents that shall not be paid in full when due (whether at stated maturity, by acceleration or by mandatory prepayment or otherwise) for the period from and including the due date thereof to but excluding the date the same is paid in full.Accrued interest on each Advance shall be payable on each Payment Date; provided, however, that, the initial Payment Date for each Advance will be the Payment Date occurring in the second calendar month following the month in which the Advance was made. (c)If, by the terms of this Loan Agreement or the Note, Borrower at any time is required or obligated to pay interest at a rate in excess of the maximum rate permitted by applicable law, the rate of interest shall be deemed to be immediately reduced to such maximum rate and the portion of all prior interest payments in excess of such maximum rate shall be applied and shall be deemed to have been payments made in reduction of the principal amount due hereunder and under the Note. Section 2.06Illegality; Substituted Interest Rates. Notwithstanding any other provisions herein, (a) if any Requirement of Law or any change therein or in the interpretation or application thereof shall make it unlawful for the Lender to make or maintain any Advances at the LIBOR Rate as contemplated by this Loan Agreement, or (b) in the event that the Lender shall have determined (which determination shall be conclusive and binding upon the Borrower) that by reason of circumstances affecting the LIBOR interbank market neither adequate nor reasonable means exist for ascertaining the LIBOR Rate, or (c) the Lender shall have determined (which determination shall be conclusive and binding on the Borrower) that the LIBOR Rate will not adequately and fairly reflect the cost to the Lender of maintaining or funding the Advances based on such LIBOR Rate, (x) the obligation of the Lender to make or maintain Advances at the LIBOR Rate shall forthwith be suspended and the Lender shall promptly notify the Borrower thereof (by telephone confirmed in writing) and (y) each Advance then outstanding, if any, shall, from and including the date of the Borrower’s receipt of notice from the Lender of the occurrence of any condition set forth in clause (a) , (b) or (c) above, or at such earlier date as may be required by law, until payment in full thereof, bear interest at the rate per annum equal to the greater of the Base Rate and the rate of interest (including the Applicable Margin) in effect on the date immediately preceding the date any event described in clause (a), (b) or (c) above occurred (calculated on the basis of the actual number of days elapsed in a year of 360 days).If subsequent to such suspension of the obligation of the Lender to make or maintain the Advances at the LIBOR Rate it becomes lawful for the Lender to make or maintain the Advances at the LIBOR Rate, or the circumstances described in clause (b) or (c) above no longer exist, the Lender shall so notify the Borrower and its obligation to do so shall be reinstated effective as of the date it becomes lawful for Lender to make or maintain the Advances at the LIBOR Rate or the circumstances described in clause (b) or (c) above no longer exist. 4 Section 2.07Determination of Borrowing Base; Mandatory Prepayments or Pledge. (a)If at any time the Total Outstanding Advances exceeds the Borrowing Base, including, without limitation, as a result of any Contract ceasing to be an Eligible Contract (a “Borrowing Base Deficiency”) the Borrower shall no later than (i) 12:00 p.m., New York City time, on the second (2nd) Business Day after the discovery of such Borrowing Base Deficiency, prepay the outstanding principal amount of Advances in part or in whole, together with accrued and unpaid interest on, and other costs relating to, such prepayment under this Agreement payable by the Borrower with respect to, the principal amount prepaid, or (ii) 12:00 p.m., New York City time, on the second (2nd) Business Day after the discovery of such Borrowing Base Deficiency, pledge additional Eligible Contracts to the Collateral Agent, for the benefit of the Lender and the Hedge Counterparty, such that after giving effect to such prepayment or pledge the Total Outstanding Advances do not exceed the Borrowing Base.It is understood and agreed that, if the Borrower notifies the Lender pursuant to Section 7.01(m) that it has elected to cure such Borrowing Base Deficiency pursuant to clause (ii) above and the Collateral Agent shall have not issued to the Lender a Certification with respect to such additional pledged Eligible Contracts, complete and free of exceptions, other than those resolved in accordance with the Custodial Agreement, by 12:00 p.m., New York City time, on the Certification Date for such additional pledged Contracts, such failure to comply with clause (ii) above (or resolve such exceptions in accordance with the Custodial Agreement) shall be an Event of Default as set forth in Section 8.01(f). (b)If any Contract is not an Eligible Contract by reason of the violation, with respect to such Contract as of the related Funding Date, of any of the Eligibility Criteria set forth in Exhibit D hereto, the Borrower shall, no later than 12:00 p.m., New York City time, on the fifth (5th) Business Day after the discovery of such violation, obtain the release of the Collateral Agent’s security interest in such Contract, pursuant to Section 4.11, by depositing (or causing to be deposited) into the Collection Account the Release Price for such Contract; provided, however, that, if a Borrowing Base Deficiency would otherwise occur as a result of such release and payment of the related Release Price, the Borrower shall, on the date of such release, cure such prospective Borrowing Base Deficiency in the manner set forth in Section 2.07(a)(i) or (a)(ii). (c)If any Contract is purchased from the Borrower by the Servicer pursuant to Section 3.09 of the Servicing Agreement, the Collateral Agent, on the date of such purchase, shall release its security interest in such Contract, pursuant to Section 4.11, upon deposit (by or on behalf of the Borrower) into the Collection Account of the Release Price for such Contract; provided, however, that, if a Borrowing Base Deficiency would otherwise occur as a result of such release and payment of the related Release Price, the Borrower shall, on the date of such release, cure such prospective Borrowing Base Deficiency in the manner set forth in Section 2.07(a)(i) or (a)(ii). (d)If the Borrower shall purchase the release of any Replaceable Contract from the security interest of the Collateral Agent hereunder on any Business Day pursuant to Section 11.01(a), the Collateral Agent shall release its security interest in such Contract, pursuant to Section 4.11, upon deposit (by or on behalf of the Borrower) into the Collection Account of the Release Price for such Contract; provided, however, that, if a Borrowing Base Deficiency would otherwise occur as a result of such release and payment of the related Release Price, the 5 Borrower shall, on the date of such release, cure such prospective Borrowing Base Deficiency in the manner set forth in Section 2.07(a)(i) or (a)(ii); providedfurther that no such purchase of a release shall be permissible unless the removal of such Replaceable Contract from the pool of Contracts is in accordance with the terms of Section 11.01(c) and Section 11.01(d). Section 2.08Optional Prepayments; Indemnity. (a)The Borrower may prepay, in whole but not in part (unless expressly permitted by a Loan Document or the Lender consents in writing to a partial prepayment), the Total Outstanding Advances at any time.Any amounts prepaid shall be applied to repay the outstanding principal amount of any Advances (together with interest thereon) until paid in full.Amounts repaid may be reborrowed in accordance with the terms of this Loan Agreement.If the Borrower intends to prepay the Total Outstanding Advances in whole, but not in part, from any source, the Borrower shall give five (5) Business Days’ prior written notice thereof to the Lender, specifying the date and amount of prepayment.All other Secured Obligations then due and owing shall be paid in connection with any prepayment of the Total Outstanding Advances.If such notice is given, the amount specified in such notice shall be due and payable on the date specified therein, together with accrued interest to such date on the amount prepaid.Notwithstanding the foregoing, any payment by the Borrower pursuant to Section 2.07 or Section 11.01 hereof shall not be considered a prepayment and therefore not subject to this Section 2.08(a). (b)The Borrower agrees to indemnify the Lender and to hold it harmless from any cost, loss or expense which Lender may sustain or incur as a consequence of (i) the Borrower making any payment or prepayment (other than pursuant to Section 2.07 hereof) of principal of any Advance on a day which is not a Payment Date, (ii) any failure by the Borrower to take an Advance hereunder after notice of such Advance has been given pursuant to this Loan Agreement, (iii) any default by the Borrower in making any prepayment of the Total Outstanding Advances on the due date therefor, (iv) any acceleration of the maturity of any Advances by the Lender in accordance with the terms of this Loan Agreement (other than by reason of the occurrence of the Expected Facility Termination Date), including, but not limited to, any cost, loss or expense arising in liquidating the Collateral and from interest or fees payable by the Lender to lenders of funds obtained by it in order to maintain the Advances hereunder, or (v) arising from a violation with respect to any Contract of an eligibility criterion set forth in the Eligibility Criteria annexed hereto as Exhibit D.Indemnification pursuant to this Section shall survive the termination of this Loan Agreement and shall include reasonable fees and expenses of counsel and expenses of litigation. Section 2.09Requirements of Law. (a)If any Requirement of Law or any change in the interpretation or application thereof or compliance by the Lender with any request or directive (whether or not having the force of law) from any central bank or other Governmental Authority made subsequent to the date hereof: (i)shall subject the Lender to any tax, duty or other charge of any kind whatsoever with respect to this Loan Agreement, the Note or any Advance made by it (excluding taxes imposed on or measured by the Lender’s net or taxable income) or 6 change the basis of taxation of payments to the Lender in respect thereof or in respect of any other amounts payable by the Borrower to the Lender pursuant to this Loan Agreement or any other Loan Document; or (ii)shall impose, modify or hold applicable any reserve, special deposit, compulsory advance or similar requirement against receivables or other assets held by, deposits or other liabilities in or for the account of, advances or other extensions of credit by, or any other acquisition of funds by, any office of the Lender which is not otherwise included in the determination of the LIBOR Rate hereunder; and the result of any of the foregoing is to increase the cost to the Lender, by an amount which the Lender deems to be material, of making, continuing or maintaining any Advance or to reduce any amount receivable hereunder in respect thereof, then, in any such case, the Borrower shall pay the Lender, within ten (10) Business Days after demand by the Lender, such additional amount or amounts as will compensate the Lender for such increased cost or reduced amount receivable. (b)If the Lender shall have determined that the adoption of or any change in any Requirement of Law regarding capital adequacy or in the interpretation or application thereof or compliance by the Lender or any Person controlling the Lender with any request or directive regarding capital adequacy (whether or not having the force of law) from any Governmental Authority made subsequent to the date hereof shall have the effect of reducing the rate of return on the Lender’s or such Person’s capital as a consequence of its obligations hereunder by an amount deemed by the Lender to be material, then from time to time, the Borrower shall pay to the Lender, within twenty (20) days after demand by the Lender, such additional amount or amounts as will compensate the Lender for such reduction. (c)If the Lender becomes entitled to claim any additional amounts pursuant to this Section 2.09, it shall notify the Borrower of the event by reason of which it has become so entitled.A certificate as to any additional amounts payable pursuant to this Section 2.09 submitted by the Lender to the Borrower shall be conclusive in the absence of manifest error.For clarity, any amounts payable by the Borrower to the Lender pursuant to this Section 2.09 shall be paid directly to the Lender in accordance with Section 3.01 (and shall not be deposited in the Collection Account). Section 2.10Purpose of Advances. Each Advance shall be used solely to finance the purchase by the Borrower from LEAF of Eligible Contracts that were originated by an Approved Originator and that are identified to the Lender in writing on each Contract Schedule, as such Contract Schedule may be amended from time to time in accordance with the Custodial Agreement. Section 2.11Extension of Expected Facility Termination Date. (a)The Expected Facility Termination Date may only be extended in the Lender’s sole discretion, upon written request from the Borrower. (b)If the Expected Facility Termination Date has not been extended and no other Facility Termination Event has occurred and is continuing, then the Borrower shall have no 7 obligation to prepay any of the Advances, the Borrower shall have the right to prepay any or all of the Advances (without premium or penalty but shall be liable for any loss or expense the Lender may suffer from interest or fees payable by the Lender to lenders of funds obtained by it in order to maintain such Advances hereunder) and the Applicable Margin shall be the amount described in clause (i) of the definition thereof. Section 2.12Taxes. (a)All payments made by the Borrower under this Loan Agreement and the Note shall be made free and clear of, and without deduction or withholding for or on account of, any present or future income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now or hereafter imposed, levied, collected, withheld or assessed by any Governmental Authority, excluding taxes imposed on or measured by Lender’s net or taxable income or imposed on the Lender as a result of a present or former connection between the Lender and the jurisdiction of the Governmental Authority imposing such tax or any political subdivision or taxing authority thereof or therein (other than any such connection arising solely from Lender having executed, delivered or performed its obligations or received a payment under, or enforced, this Agreement or the Note).If any such non-excluded taxes, levies, imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded Taxes”) are required to be imposed on the Lender hereunder or under the Note, the Borrower shall pay such taxes by having the amounts so payable to the Lender increased to the extent necessary to yield to the Lender (after payment of all Non-Excluded Taxes) interest or any such other amounts payable hereunder at the rates or in the amounts specified in this Loan Agreement and the Note.Whenever any Non-Excluded Taxes are payable by the Borrower, as promptly as possible thereafter the Borrower shall send to the Lender a certified copy of an original official receipt received by the Borrower showing payment thereof.If the Borrower fails to pay any Non-Excluded Taxes when due to the appropriate taxing authority or fails to remit to the Lender the required receipts or other required documentary evidence, the Borrower shall indemnify the Lender for any incremental taxes, interest or penalties that may become payable by the Lender as a result of any such failure.The agreements in this Section shall survive the termination of this Loan Agreement and the payment of the Advances and all other amounts payable hereunder and under the Note.For clarity, any amounts payable by the Borrower to the Lender pursuant to this Section 2.12 shall be paid directly to the Lender in accordance with Section 3.01 (and shall not be deposited in the Collection Account). (b)The Lender hereby agrees and covenants to deliver to the Borrower on or before the Closing Date (or the date such Person becomes a Lender) two valid and complete original signed copies of either (a) United States IRS Form W-8BEN (or successor form) including documentation evidencing the Lender’s qualification for a complete exemption from withholding taxes; (b) United States IRS Form W-8ECI (or any successor form) relating to the Lender and entitling it to complete exemption from withholding on any amounts payable in respect of any Advance; (c) United States IRS Form W-8IMY (including any applicable certification, information, documentation or other reporting requirements required by statute or regulation); or (d) a United States IRS Form W-9 reflecting that the Lender is a “United States Person” (within the same meaning of Section 7701(a)(30) of the IRC), in each case, as applicable.In addition, the Lender agrees that, from time to time, when a lapse in time or change in circumstances renders the previous certification obsolete or inaccurate in any material respect, that it will 8 deliver to the Borrower either United States IRS Form W-8BEN, United States IRS Form W-8ECI, United States IRS Form W-8IMY or United States IRS Form W-9, as applicable, in order to establish that the Lender is either a “United States Person” (within the meaning of Section 7701(a)(30) of the IRC) or is entitled to a continued complete exemption from withholding tax with respect to any amounts payable in respect of any Advance. Article III PAYMENTS; COMPUTATIONS Section 3.01Payments. (a)Except to the extent otherwise provided herein, all payments of principal, interest and other amounts to be made by the Borrower to the Lender under this Loan Agreement, the Note and the other Loan Documents shall be made in Dollars, in immediately available funds, without deduction, set-off or counterclaim, to the Lender at the following account maintained by WestLB: Account No. 920-1-060663 maintained at JPMorgan Chase Bank, New York, ABA #021000021, Ref: LEAF Fund III, not later than 12:00 p.m., New York City time, on the date on which such payment shall become due (and each such payment made after such time on such due date shall be deemed to have been made on the next succeeding Business Day).Each of LEAF, the Servicer and the Borrower acknowledges that it has no rights of withdrawal from the foregoing account. (b)Except to the extent otherwise expressly provided herein, if the due date of any payment under this Loan Agreement, the Note or the other Loan Documents would otherwise fall on a day that is not a Business Day, such date shall be extended to the next succeeding Business Day, and interest shall accrue and be payable at the then applicable rate for any principal so extended for the period of such extension. Section 3.02Computations.
